Citation Nr: 1011991	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-14 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran served on active duty from February 1953 to 
February 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction is with the Oakland, 
California RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Hearing loss, first shown years after service, is not 
related to military service.  

2. Tinnitus, first noted years after service, is not shown to 
be related to service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred or aggravated by 
active service, and a sensorineural hearing loss may not be 
presumed to have been so incurred. 38 U.S.C.A. §§ 101(24), 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2. Tinnitus was not incurred or aggravated by active service. 
38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the appellant in June 2007 and May 
2008 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  VA fulfilled 
its duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim.  VA 
provided adequate notice of how disability ratings and 
effective dates are assigned.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.  The claimant was provided the opportunity to 
present pertinent evidence.  There is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.  Hence, the case 
is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim. Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).


Criteria

Other than the Veteran's February 1955 separation 
examination, his service medical records are missing.  
Searches at the National Military Personnel Records Center 
(NPRC) indicated that the Veteran's records were not found 
and were presumably lost in a fire in 1973.  The Board 
realizes that in such situations there is a heightened 
obligation to explain findings and conclusions and to 
carefully consider the benefit of the doubt doctrine.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim. Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, the record must show (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

A sensorineural hearing loss may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. 38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2005).  On the other hand, if the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.


Background

The Veteran had service from February 1953 to February 1955.  
As noted the service medical records are not available, 
except for the February 1955 separation examination which 
notes normal 15/15 hearing bilaterally at discharge.  The 
clinical evaluation of the ears was normal.  There are no 
other service medical records on file, possibly having been 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  

In his May 2007 claim, the Veteran states that he believed 
that he suffered from a hearing loss and tinnitus as a result 
of noise exposure in service.  He essentially alleges that he 
was not provided ear protection while on the rifle range 
during training.  The Veteran stated that he fired weapons 
during service without ear protection and noticed a ringing 
in his ears thereafter.  He indicated that the ringing did 
not go away and that it still bothered him .  He further 
stated that he developed a hearing loss at this same time.  

At a July 2007 VA audiological examination, the examiner 
noted a review of the claims file and medical records.  The 
Veteran reported an inability to hear speech clearly.  He 
reported being a gas mask repairman in service.  He was not 
sent overseas and had no combat service.  He reported noise 
exposure from training with flamethrowers during drill 
practices.  He reported a 28 year work history as a 
geophysicist for Chevron.  He was out in a recording truck 
mapping subsurface geophysical details for the oil company.  
He reported no noise exposure other than from typical 
household yard work.  He denied a history of head 
injury/trauma, ear disease, vertigo, or family history of 
hearing loss.  He reported tinnitus when he lay down to sleep 
2 to 3 times a week.  Pure tone thresholds, in decibels, were 
as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
45
55
80
75
75
LEFT
40
40
85
90
95

Average pure tone thresholds, in decibels (dB), were 71.25 dB 
for the right ear and 77.5 dB for the left ear.  Speech 
audiometry revealed speech recognition ability was 64 percent 
in the right ear and 52 percent in the left ear.  It was 
noted that the Veteran had a bilateral mild to profound 
sensory neural hearing loss.  The examiner opined that the 
Veteran's hearing loss and tinnitus were less likely as not 
initiated by or as a result of noise exposure in the 
military, and aggravated by occupational noise exposure and 
presbycusis.  The examiner noted that the Veteran was exposed 
to noise in service.  However the claims file only contains a 
separation examination by whisper voice test, and the 
presence or absence of hearing loss prior to or during 
military service could not be determined.  "Therefore 
hearing loss is less likely as not(less than 50/50 
probability) initiated by noise exposure in military and 
aggravated by occupational noise exposure and presbycusis.  
This is based on patient care history, C-file review and 
configuration of audiogram.

The file also contains an October 2007 audiological 
examination report and letter from Mark Derrick Ho, M.D., at 
Kaiser Permanente Medical Group, noting that the Veteran was 
a patient of his.  Dr. Ho noted that the Veteran had hearing 
loss and tinnitus which he opined, "This is more likely than 
not been aggrieved or caused by his military service in the 
United States Army during the 1950's."

The Veteran's records of treatment at Kaiser Permanente 
Medical Group between 1998 and 2007 were obtained.  The 
records reflect extensive treatment for a number of 
disabilities and periodic physical examinations.  There are 
no recorded complaints of hearing loss or tinnitus, including 
on the physical examinations.  

Analysis

The Board finds that there is a preponderance of evidence 
against granting service connection for a bilateral hearing 
loss and tinnitus, for the following reasons.

There are no medical records in service showing any diagnosis 
of hearing loss or tinnitus.  Further, there is no evidence 
of a bilateral hearing loss and tinnitus within the first 
year after service.

Notwithstanding the Veteran's assertion of hearing loss and 
tinnitus as a result of service, bilateral hearing loss and 
tinnitus were not clinically shown until approximately August 
2007, 52 years after service.  Such lapses of time are 
factors for consideration in deciding service connection 
claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Further, there is no post service evidence of a continuity of 
symptomatology pertaining to any hearing loss prior to 
approximately May 2007, when the Veteran filed his initial 
claim; and bilateral hearing loss and tinnitus were first 
observed in a July 2007 VA examination.

The July 2007 VA examiner reviewed the claims file and 
medical records, and tested the Veteran's hearing.  Based on 
a review of medical evidence and results of the audiological 
evaluation, the examiner opined that the Veteran's hearing 
loss and tinnitus were less likely as not initiated by or as 
a result of noise exposure in the military.  She opined that 
it was more likely aggravated by occupational noise exposure 
and presbycusis (age related hearing loss).  The VA examiners 
noted that her opinion was based on the Veteran's care 
history, claims file review and the configuration of 
audiogram.  She gave a detailed rationale for her conclusion 
based on an accurate characterization of the evidence, the 
examiner's opinions is entitled to substantial probative 
weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (most of the probative value of a medical opinion 
comes from its reasoning; threshold considerations are 
whether the person opining is suitably qualified and 
sufficiently informed).

The Board recognizes that Dr. Ho's October 2007 opinion that 
the Veteran's hearing loss and tinnitus were most likely 
caused by or a result of his service in the 1950's.  The 
Veteran's records of treatment at Kaiser Permanente were 
obtained but do not reflect treatment for hearing and 
tinnitus.  However, as Dr. HO gave no explanation for this 
conclusion, in light of the total lack of evidence of any in 
service hearing loss or tinnitus complaints or treatment, and 
a normal hearing test at separation in February 1955, that 
opinion is outweighed by the contrary conclusions of the July 
2007 VA examiner who explained that it was more likely the 
result of aggravation by occupational noise exposure and age 
related hearing loss.  

Of course, in addition to the medical evidence, the Board 
must consider lay evidence, including the Veteran's 
statements.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009) (citing 38 U.S.C.A. 1154(a) (West 2002)) (VA 
required to "due consideration" to "all pertinent medical and 
lay evidence" in evaluating a claim for disability benefits).  
While the Veteran is competent to report his observations of 
his hearing loss and tinnitus symptoms, these statements must 
be weighed against the other evidence of record.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  To the extent that the Veteran has indicated 
generally that he experienced continuity of symptomatology, 
this testimony must be considered in conjunction with the 
normal separation examination report, and the absence of any 
complaints, treatment, or diagnoses of any hearing loss and 
tinnitus for many years after service.  Accordingly, the 
Board does not find the Veteran's statements are credible.  
 
The Board also notes that, to the extent that the Veteran has 
been diagnosed with hearing loss and tinnitus, such diagnoses 
were not within the one-year period during which the 
manifestation of a chronic diseases such as sensorineural 
hearing loss warrants service connection on a presumptive 
basis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a).

In sum, the preponderance of the evidence reflects that the 
Veteran did not have a hearing loss or tinnitus in service, 
hearing loss and tinnitus did not arise within the one-year 
presumptive period, and any current bilateral hearing loss 
and tinnitus is not otherwise related to service.  The 
benefit-of-the-doubt doctrine is therefore not for 
application, and the claims for service connection for 
bilateral hearing loss and tinnitus must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

Service connection for a hearing loss disorder is denied.

Service connection for tinnitus disorder is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


